[exhibit101110k2016001.jpg]
4853-0587-0137.5 ADIENT PLC PERFORMANCE UNIT AWARD Grant - Terms for Performance
Units Participant Name: Grant Date: Number of Performance Units: Performance
Period: Performance Goals: Units Settled in Cash (check box if applies): 
Dividend Equivalents Settled in Cash (check box if applies):  Adient plc has
adopted the 2016 Omnibus Incentive Plan to permit awards of performance units to
be made to certain key employees of the Company or any Affiliate. The Company
desires to provide incentives and potential rewards for future performance by
the employee by providing the Participant with a means to acquire or to increase
his or her proprietary interest in the Company's success. Definitions.
Capitalized terms used in this Award have the following meanings: (a) “Award”
means this grant of Performance Units. (b) “Award Notice” means an Award
notification (if any) delivered to the Participant in connection with this
Award. (c) “Company” means Adient plc or any successor thereto. (d) “Inimical
Conduct” means any of the following as determined by the Administrator in its
sole discretion: (i) any act or omission that is inimical to the best interests
of the Company or any Affiliate as determined by the Administrator, (ii)
violation of any employment, non-compete, confidentiality or other agreement in
effect with the Company or any Affiliate, or the Company’s or an Affiliate’s
code of ethics, as then in effect, (iii) conduct rising to the level of gross
negligence or willful misconduct in the course of employment with the Company or
an Affiliate, (iv) commission of an act of dishonesty or disloyalty involving
the Company or an Affiliate, or taking any action which damages or negatively
reflects on the reputation of the Company or an Affiliate, (v) failure to comply
with applicable laws relating to trade secrets, confidential information or
unfair competition or a violation of any other federal, state or local law in
connection with the Participant’s employment or service, or (vi) breach of any
fiduciary duty to the Company or an Affiliate. (e) “Participant” means the
individual selected to receive this Award. (f) “Performance Unit” or “Unit”
means the right to receive a payment, in cash or Shares, equal to the Fair
Market Value of one Share, to the extent the Performance Goals specified above,
or in any Award Notice or Summary of Terms and Conditions delivered to the
Participant, are achieved. (g) “Plan” means the Adient plc 2016 Omnibus
Incentive Plan, as may be amended from time to time. (h) “Share” means an
ordinary share of the Company. Other capitalized terms used in this Award have
the meanings given in the Plan.



--------------------------------------------------------------------------------



 
[exhibit101110k2016002.jpg]
- 2 - Terms for Performance Units – 2016 Plan 4853-0587-0137.5 The parties agree
as follows: 1. Grant of Award. The Company hereby grants to the Participant an
award of Performance Units on the date and with respect to the number of Units
specified above or in any Award Notice. The Award is subject to the terms and
conditions set forth herein and in the Plan, a copy of which has been delivered
to the Participant, and which is made a part of this Award. [In addition, for
purposes of qualifying the Award as performance-based compensation under Section
162(m) of the Code, the Award is contingent on shareholder approval of the
material terms of the performance goals under the Plan]. 2. Units Earned. At the
end of the performance period indicated above or in any Award Notice, the
Participant shall earn the number of Units indicated above or in any Award
Notice to the extent the Performance Goals set forth above or in any Award
Notice or Summary of Terms and Conditions delivered to the Participant. 3.
Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Shares for which the record date occurs on or
before the settlement of the Performance Units under Section 4 below will result
in a credit to a bookkeeping account for the benefit of the Participant. The
credit will be equal to the dividends or other distributions that would have
been paid with respect to the Shares subject to the Performance Units had such
Shares been outstanding. The account will be converted into and settled in
additional Shares issued under the Plan at the same time as the Performance
Units are settled under Section 4 below unless it is indicated above or in any
Award Notice that the account will be paid to the Participant in cash at such
time. Such account will be subject to the same terms and conditions (including
Performance Goals and risk of forfeiture) as the Performance Units to which the
dividends or other distributions relate. 4. Settlement of Units. Subject to any
applicable deferral election under the Adient US LLC Executive Deferred
Compensation Plan (or any successor plan) and to Section 7 below, the Units that
have been earned at the end of the performance period shall be settled by
payment of one Share per whole Unit unless it is indicated above or in any Award
Notice that the Units will be settled through payment of cash, in which case the
Units that have been earned will be settled through payment of cash equal to the
Fair Market Value of one Share per whole Unit, in each case within 90 days
following the end of the performance period and upon payment in full of all
taxes due with respect to such Units. Notwithstanding the foregoing, if this
Award provides that the Units will be settled in cash, but the Company has
satisfied all registration, qualification or other legal requirements necessary
to permit the settlement of the Units in Shares in the Participant’s
jurisdiction without adverse legal, tax, financial or accounting consequences to
the Company or its Affiliates, then the Units will instead be settled in Shares
and the Participant will have no right to receive cash. 5. Alienation of Award.
The Participant (or beneficiary) shall not have any right to assign, transfer,
sell, pledge or otherwise encumber this Award. 6. No Voting Rights. The
Participant shall not have any voting rights with respect to the number of
Shares underlying the Units until such Shares have been earned and issued. 7.
Termination of Employment – Risk of Forfeiture. a. Retirement, Death or
Disability. If, prior to the settlement of the Units, the Participant’s
employment with the Company and its Affiliates terminates due to Retirement on
or after the last day of the calendar year following the calendar year in which
the Award of Units is made, or due to death or Disability, in each case at a
time when the Participant’s employment could



--------------------------------------------------------------------------------



 
[exhibit101110k2016003.jpg]
- 3 - Terms for Performance Units – 2016 Plan 4853-0587-0137.5 not have been
terminated for Cause, then the Participant shall be eligible to earn a number of
Units at the end of the performance period based on actual performance but
prorated based on the number of days of employment during the performance
period. Notwithstanding the foregoing, if the Participant engages in Inimical
Conduct, as determined by the Administrator, the Participant’s right to receive
any Units shall automatically be forfeited as of the date of the Administrator’s
determination. b. Other Termination. If the Participant’s employment terminates
for any reason not described above prior to the settlement of the Units, then
this Award shall automatically be forfeited in its entirety immediately upon
such termination of employment. The Company may suspend payment or delivery of
Shares (without liability for interest thereon) pending the Committee’s
determination of whether the Participant’s employment was or should have been
terminated for Cause or whether the Participant has engaged in Inimical Conduct.
8. Withholding. The Participant agrees to remit to the Company any foreign, U.S.
federal, state and/or local taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to the Units or the issuance of
Shares under this Award. Unless the Company otherwise determines, the Company
will satisfy any withholding obligations in connection with this Award by
withholding from cash or Shares otherwise payable or issuable under this Award
in the amount needed to satisfy any withholding obligations; provided that, in
the case of Shares, the amount withheld may not exceed the Participant’s minimum
statutory tax withholding obligations associated with the transaction to the
extent needed for the Company and its Affiliates to avoid an accounting charge
until Accounting Standards Update 2016-09 applies to the Company, after which
time the amount withheld may not exceed the total maximum statutory tax rates
associated with the transaction. Alternatively, the Company may require the
Participant to pay to the Company, in cash, promptly on demand, amounts
sufficient to satisfy such tax obligations or make other arrangements
satisfactory to the Company regarding the payment to the Company of the
aggregate amount of any such tax obligations, or the Company may withhold from
cash or other property payable or issuable to the Participant or from Shares no
longer subject to restrictions in the amount needed to satisfy any withholding
obligations. 9. No Claim for Forfeiture. Neither the Award nor any benefit
accruing to the Participant from the Award will be considered to be part of the
Participant’s normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments. Notwithstanding anything to the contrary in this Award, in no event
may the Award or any benefit accruing to the Participant from the Award be
considered as compensation for, or relating in any way to, past services for the
Company or any Affiliate, nor shall the Participant have at any time a legally
binding right to compensation under this Award unless and until the Committee
approves, in its discretion, the number of Units earned at the completion of the
performance period. In consideration of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of the Participant’s employment by the Company or any Affiliate (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and its Affiliates from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
grant, the Participant shall have been deemed irrevocably to have waived any
entitlement to pursue such claim. 10. Electronic Delivery. The Company or its
Affiliates may, in its or their sole discretion, decide to deliver any documents
related to current or future participation in the Plan or related to this Award
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery



--------------------------------------------------------------------------------



 
[exhibit101110k2016004.jpg]
- 4 - Terms for Performance Units – 2016 Plan 4853-0587-0137.5 and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company. The
Participant hereby agrees that all on-line acknowledgements shall have the same
force and effect as a written signature. 11. Securities Compliance. The Company
may place a legend or legends upon the certificates for Shares issued under the
Plan and may issue “stop transfer” instructions to its transfer agent in respect
of such Shares as it determines to be necessary or appropriate to (a) prevent a
violation of, or to obtain an exemption from, the registration requirements of
the Securities Act of 1933, as amended, applicable state securities laws or
other legal requirements, or (b) implement the provisions of the Plan, this
Award or any other agreement between the Company and the Participant with
respect to such Shares. 12. Successors. All obligations of the Company under
this Award shall be binding on any successor to the Company. The terms of this
Award and the Plan shall be binding upon and inure to the benefit of the
Participant and his or her heirs, executors, administrators or legal
representatives. 13. Legal Compliance. The granting of this Award and the
issuance of Shares under this Award shall be subject to all applicable laws,
rules, and regulations and to such approvals by any governmental agencies or
national securities exchanges as may be required. 14. Governing Law;
Arbitration. This Award and the rights and obligations hereunder shall be
governed by and construed in accordance with, except to the extent preempted by
other applicable laws (a) with respect to the corporate law requirements
applicable to the Company, the validity and authorization of the issuance of
Shares under the Plan and similar matters, the internal laws of Ireland (without
reference to conflict of law principles thereof) and (b) with respect to all
other matters relating to the Plan and Awards, the internal laws of the State of
New York (without reference to conflict of law principles thereof). Arbitration
will be conducted, to the extent applicable, per the provisions in the Plan. 15.
Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country. By accepting the Award, the
Participant acknowledges having been informed of the processing of the
Participant’s personal identifiable information described in the preceding
paragraph and consents to the Company collecting and transferring to the
Company's Total Rewards Department or Shareholder Services Department, and its
independent benefit plan administrator and third party broker, the Participant’s
personal data that are necessary to administer the Award and the Plan. The
Participant understands that his or her personal information may be transferred,
processed and stored outside of the Participant’s home country in a country that
may not have the same data protection laws as his or her home country, for the
purposes mentioned in this Award. This Award, including the Summary of Terms and
Conditions and any Award Notice delivered to the Participant, and any other
documents expressly referenced in this Award contain all of the provisions
applicable to the Award and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Participant.



--------------------------------------------------------------------------------



 
[exhibit101110k2016005.jpg]
- 5 - Terms for Performance Units – 2016 Plan 4853-0587-0137.5 The Company has
caused this Award to be executed by one of its authorized officers as of the
date of grant. ADIENT PLC [Placeholder for signature] Neil E. Marchuk Executive
Vice President - Human Resources



--------------------------------------------------------------------------------



 